Brief Stricken and Order filed May 26, 2016




                                        In The

                      Fourteenth Court of Appeals
                                    ____________

                                NO. 14-15-01046-CR
                                    ____________

                     BILLY WAYNE ATWOOD, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 122nd District Court
                            Galveston County, Texas
                        Trial Court Cause No. 13CR2466

                                      ORDER

        Appellant’s brief discloses the name of a child victim of sexual assault under
the age of 17. See Tex. Code Crim. Proc. art. 57.02(h); Tex. R. App. P. 9.10(b).
Accordingly, the brief is STRICKEN. Appellant is ordered to file a brief that
complies with Tex. Code Crim. Proc. art. 57.02 and Tex. R. App. P. 9.10 by June 6,
2016.

                                    PER CURIAM